DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 7, 10, 14, 19 are amended; Claims 6, 9, 15 are cancelled; Claim 24 is newly added; Claims 1 – 5, 7, 8, 10 – 14, 16 – 24 are currently pending and subject to examination.

Response to Arguments
In light of the amendments to the claims to remedy the informalities pointed out in the previous office action, the rejections applied to claims 1 – 5, 7, 8, 10 – 14, 16 – 24 under 35 U.S.C. 112(a) and to claims 7, 9 under 35 U.S.C. 112(b) are hereby withdrawn.  Applicant’s arguments with respect to claim(s) 1 – 5, 7, 8, 10 – 14, 16 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5, 8, 10, 12 – 14, 16 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. (US 20200059321 A1) in view of Sugirtharaj et al. (US 20190124517 A1).
Regarding claim 1, Koorapaty et al. discloses an apparatus (Koorapaty et al., FIG.1, eNodeB 110 in relation to FIG. 3), comprising: at least one processor (Koorapaty et al., FIG. 3, processor 305) configured to cause a base station (BS) to: 
encode an enhanced physical downlink control channel (ePDCCH) for transmission (Koorapaty et al., [0019] a radio access node may format an OFDM transmission scheme DL subframe as a coverage enhanced (CE) DL subframe in relation to [0010] UE-specific DL or UL resource assignments can also be scheduled on the enhanced Physical Downlink Control Channel (EPDCCH), with possible aggregation level L∈{1,2,4,8,16,32}) to a User Equipment (UE) (Koorapaty et al., FIG. 1, UE 105) in a sub-frame in first physical resource blocks (PRBs) (Koorapaty et al., [0013] after performing listen-before-talk (LBT), a single PDCCH/EPDCCH resource grant is used to indicate the transmission of a PDSCH transport block with a certain redundancy version), 
wherein the ePDCCH indicates: a transmission of a physical downlink shared channel (PDSCH) in accordance with a wideband coverage enhancement (WCE) (Koorapaty et al., [0016] the slot is further formatted to contain at least a portion of one of: a PDSCH, a PBCH, or a PDCCH), 
wherein the WCE corresponds to operation bandwidths of at least one of 10 MHz or 20 MHz and frequency bands of at least one of 3.5 GHz or 5 GHz (Koorapaty et al., [0003] wideband IoT systems can be deployed in unlicensed spectrum, in the 2.4 GHz and 5 GHz bands where existing LTE-based broadband systems in the unlicensed 5 GHz band include Licensed-Assisted Access (LAA) and MulteFire (MF), both of which support 10 MHz and 20 MHz system bandwidths in relation to [0060] the embodiments include MF operation on 10 MHz and 20 MHz carriers in the 5 GHz unlicensed spectrum and are applicable for coverage enhancement of any LTE-based or NR-based system operating in unlicensed spectrum); and 
second PRBs to be used for the transmission of the PDSCH (Koorapaty et al., [0020] the control channel includes a PDCCH, where the control channel further includes a repetition of at least one of a PHICH and a PCFICH multiplexed with the repeated PDCCH), wherein the second PRBs are not included in the first PRBs (Koorapaty et al., [0022] the DL subframe is formatted such that a first control channel region for a first instance of the control channel is offset from a subsequent control channel region for a second instance of the control channel by at least one OFDM symbol); 
encode, for transmission to the UE, a control message that indicates a number of repetitions of the PDSCH to be used for the WCE (Koorapaty et al., [0025] a PDCCH may be repeated within a single subframe by allocating up to 14 symbols of the DL subframe for PDCCH transmission); 
encode the PDSCH for transmission to the UE (Koorapaty et al., [0025] the radio access node adapted to format an OFDM transmission scheme DL subframe as a coverage enhanced (CE) DL subframe); and 
configure transceiver circuitry to transmit the PDSCH in a plurality of subframes (Koorapaty et al., [0063] non-CE and CE wireless devices may be provided with higher-layer or dynamic signaling to indicate the presence or absence and CRS configuration of upcoming high CRS density subframes), 
wherein transmission of the PDSCH is repeated in each subframe of the plurality of sub-frames in the second PRBs as part of the WCE (Koorapaty et al., [0064] a single 3-symbol PDCCH is transmitted four times with the same aggregation level per PDCCH within the same DL subframe by using a total of 12 OFDM symbols). 
Koorapaty et al. does not expressly disclose encoding the ePDCCH to include information related to paging of the UE, wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI); and the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs. 
Sugirtharaj et al., for example from an analogous field of endeavor (Sugirtharaj et al., [0056] from LTE Rel-11 onwards, resource assignments can also be scheduled on the enhanced Physical Downlink Control Channel (ePDCCH)) discloses encoding the ePDCCH to include information related to paging of the UE (Sugirtharaj et al., [0091] in connected mode, PDCCH decoding is also made efficient by requiring the UE to monitor for the P-RNTI during the paging occasion), wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI) (Sugirtharaj et al., [0094] one Paging Occasion (PO) is a subframe where there may be P-RNTI transmitted on PDCCH addressing the paging message); and the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs (Sugirtharaj et al., [0064] multiple OFDM starting symbol candidates can be achieved by configuring the UE in transmission mode 10, by having multiple ePDCCH Physical Resource Block (PRB) configuration sets where for each set the starting OFDM symbol in the first slot in a subframe for ePDCCH can be configured by higher layers to be a value from {1,2,3,4}, independently for each ePDCCH set). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine encoding the ePDCCH to include information related to paging of the UE, wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI); and the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs as taught by Sugirtharaj et al. with the system of Koorapaty et al. in order to transmits control information to the UE (Sugirtharaj et al. [0055]).

Regarding claim 2, Koorapaty et al. - Sugirtharaj et al. disclose the ePDCCH and the PDSCH are transmitted in a channel that is included in unlicensed spectrum (Koorapaty et al. [0060] the embodiments are applicable for coverage enhancement of any LTE-based or NR-based system operating in unlicensed spectrum).

Regarding claim 3, Koorapaty et al. - Sugirtharaj et al. disclose encoding, for transmission, a control message that indicates an aggregation level to be used for transmission of the ePDCCH in accordance with the WCE (Koorapaty et al. [0067] different aggregation levels may be used by one or more of the additional PDCCHs, where the highest PDCCH CE aggregation level may be increased to 16 or greater); determine, based on the aggregation level, a plurality of enhanced control channel elements (eCCEs) of the sub-frame to be used for the transmission of the ePDCCH (Koorapaty et al. [0071] each configured EPDCCH PRB set comprises a set of ECCEs numbered from 0 to T×N.sub.ECCE,p,k−1, where T is the desired repetition factor used for CE); and encode the ePDCCH for transmission in the plurality of eCCEs (Koorapaty et al. [0071] the highest allowed aggregation level for EPDCCH may also be increased, where the set of allowed EPDCCH aggregation levels for CE wireless devices is L′∈{1,2,4,8,16,32,64,128}).

Regarding claim 4, Koorapaty et al. - Sugirtharaj et al. disclose encoding, for transmission, a control message that indicates PRBs allocated for ePDCCH transmissions (Koorapaty et al. [0075] the radio access node formats a slot of an OFDM transmission scheme DL subframe with a high density of cell reference symbols (CRS)), 
wherein the first PRBs are included in the PRBs allocated for ePDCCH transmissions (Koorapaty et al. [0075] the radio access node allocates CRSs over at least three different OFDM symbol index numbers of the slot), and 
wherein the second PRBs are not included in the PRBs allocated for ePDCCH transmissions (Koorapaty et al. [0076] the slot may be further formatted by the radio access node 110 to contain at least a portion of a PDSCH, a PBCH, or a PDCCH).

Regarding claim 5, Koorapaty et al. - Sugirtharaj et al. disclose refraining from usage of the first PRBs for the transmission of the PDSCH in the sub-frames of the plurality after the sub-frame used for the transmission of the ePDCCH (Koorapaty et al., [0013] after performing listen-before-talk (LBT), a single PDCCH/EPDCCH resource grant is used to indicate the transmission of a PDSCH transport block with a certain redundancy version).

Regarding claim 8, Koorapaty et al. - Sugirtharaj et al. disclose the PDSCH is a first PDSCH, wherein the at least one processor is further configured to cause the BS to: encode, for transmission in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the transmission of the ePDCCH (Koorapaty et al., [0015] the radio access node formatting a slot of an OFDM transmission scheme DL subframe with a high density of cell reference symbols (CRS) by allocating CRSs over at least three different OFDM symbol index numbers of the slot), a physical downlink control channel (PDCCH) that indicates information for a second PDSCH to be transmitted to legacy UE (Koorapaty et al., [0016] the slot is further formatted to contain at least a portion of one of: a PDSCH, a PBCH, or a PDCCH).

Regarding claim 10, Koorapaty et al. - Sugirtharaj et al. disclose encode, for transmission in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the transmission of the ePDCCH (Koorapaty et al., [0025] a PDCCH may be repeated within a single subframe by allocating up to 14 symbols of the DL subframe for PDCCH transmission), a physical downlink control channel (PDCCH) that indicates that the UE is to be paged, wherein the PDCCH is scrambled by the P-RNTI (Sugirtharaj et al., [0094] one Paging Occasion (PO) is a subframe where there may be P-RNTI transmitted on PDCCH addressing the paging message).  The motivation is the same as in claim 1.

Regarding claim 11, Koorapaty et al. - Sugirtharaj et al. disclose for one or more of the sub-frames of the plurality of sub-frames, encode a discovery reference signal (DRS) for transmission (Sugirtharaj et al., [0070] the discovery signals in a DRS occasion are comprised of the primary synchronization signal (PSS), secondary synchronization signal (SSS), CRS and when configured, the channel state information reference signals (CSI-RS)); in the sub-frames of the plurality for which a DRS is encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting orthogonal frequency division multiplexing (OFDM) symbol that is equal to two (Sugirtharaj et al., [0064] multiple OFDM starting symbol candidates can be achieved by configuring the UE in transmission mode 10, by having multiple ePDCCH Physical Resource Block (PRB) configuration sets where for each set the starting OFDM symbol in the first slot in a subframe for ePDCCH can be configured by higher layers to be a value from {1,2,3,4}, independently for each ePDCCH set); and in the sub-frames of the plurality for which a DRS is not encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting OF DM symbol that is equal to zero (Sugirtharaj et al., [0064] the “first subframe” is the first available subframe for transmission of the DRS, i.e. determined by LBT).  The motivation is the same as in claim 1
Regarding claim 12, Koorapaty et al. - Sugirtharaj et al. disclose the apparatus further includes the transceiver circuitry (Koorapaty et al. FIG. 3, transceiver 320).

Regarding claim 13, Koorapaty et al. - Sugirtharaj et al. disclose the at least one processor includes a baseband processor to encode the ePDCCH and the PDSCH (Koorapaty et al. FIG. 6, node processor 305; [0091] in connected mode, PDCCH decoding is also made efficient by requiring the UE to monitor for the P-RNTI during the paging occasion).

Regarding claim 14, Koorapaty et al. discloses a non-transitory computer-readable storage medium storing program instructions executable by one or more processors (Koorapaty et al. FIG. 3, memory 310; [0055] an enodeB may be provided with a node processor executing instructions stored on a computer-readable medium) to cause a base station (BS) (Koorapaty et al., FIG.1, eNodeB 110 in relation to FIG. 3) to: 
encode a physical downlink control channel (PDCCH) for transmission (Koorapaty et al., [0019] a radio access node may format an OFDM transmission scheme DL subframe as a coverage enhanced (CE) DL subframe in relation to [0010] UE-specific DL or UL resource assignments can also be scheduled on the enhanced Physical Downlink Control Channel (EPDCCH), with possible aggregation level L∈{1,2,4,8,16,32}) to a first User Equipment (UE) (Koorapaty et al., FIG. 1, UE 105) in a control channel element (CCE) in a sub-frame in an orthogonal frequency division multiplexing (OFDM) symbol allocated for PDCCH transmissions (Koorapaty et al., [0015] the radio access node formatting a slot of an OFDM transmission scheme DL subframe with a high density of cell reference symbols (CRS) by allocating CRSs over at least three different OFDM symbol index numbers of the slot), wherein the PDCCH indicates a transmission of a first physical downlink shared channel (PDSCH) (Koorapaty et al., [0013] after performing listen-before-talk (LBT), a single PDCCH/EPDCCH resource grant is used to indicate the transmission of a PDSCH transport block with a certain redundancy version); 
encode the first PDSCH for transmission to the first UE in first physical resource blocks (PRBs) in one or more OFDM symbols of the sub-frame subsequent to the OFDM symbol allocated for PDCCH transmissions(Koorapaty et al., [0016] the slot is further formatted to contain at least a portion of one of: a PDSCH, a PBCH, or a PDCCH); 
encode an enhanced PDCCH (ePDCCH) for transmission to a second UE in second PRBs in one or more OFDM symbols of the sub-frame subsequent to the OFDM symbol allocated for PDCCH transmissions (Koorapaty et al., [0020] the control channel includes a PDCCH, where the control channel further includes a repetition of at least one of a PHICH and a PCFICH multiplexed with the repeated PDCCH), 
wherein the second PRBs are different than the first PRBs(Koorapaty et al., [0022] the DL subframe is formatted such that a first control channel region for a first instance of the control channel is offset from a subsequent control channel region for a second instance of the control channel by at least one OFDM symbol), 
wherein the ePDCCH indicates a transmission of a second PDSCH as part of a wideband coverage enhancement (WCE) (Koorapaty et al., [0025] a PDCCH may be repeated within a single subframe by allocating up to 14 symbols of the DL subframe for PDCCH transmission), and 
wherein the WCE corresponds to operation bandwidths of at least one of 10 MH and 20 MHz and frequency bands of at least one of 3.5 Ghz and 5 GHz (Koorapaty et al., [0003] wideband IoT systems can be deployed in unlicensed spectrum, in the 2.4 GHz and 5 GHz bands where existing LTE-based broadband systems in the unlicensed 5 GHz band include Licensed-Assisted Access (LAA) and MulteFire (MF), both of which support 10 MHz and 20 MHz system bandwidths in relation to [0060] the embodiments include MF operation on 10 MHz and 20 MHz carriers in the 5 GHz unlicensed spectrum and are applicable for coverage enhancement of any LTE-based or NR-based system operating in unlicensed spectrum);
repeat transmission of the second POSCH in a plurality of sub-frames (Koorapaty et al., [0020] the control channel includes a PDCCH, where the control channel further includes a repetition of at least one of a PHICH and a PCFICH multiplexed with the repeated PDCCH), 
encode, for transmission to the first UE, a control message that indicates a number of repetitions of the PDSCH to be used for the WCE (Koorapaty et al., [0064] a single 3-symbol PDCCH is transmitted four times with the same aggregation level per PDCCH within the same DL subframe by using a total of 12 OFDM symbols); and 
encode the second PDSCH for transmission to the second UE to third PRBs in one or more OFDM symbols of the sub-frame subsequent to the OF DM symbol allocated for POCCH transmissions (Koorapaty et al., [0063] non-CE and CE wireless devices may be provided with higher-layer or dynamic signaling to indicate the presence or absence and CRS configuration of upcoming high CRS density subframes).
Koorapaty et al. does not expressly disclose encoding the ePDCCH to include information related to paging of the first LTE, wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNI).
Sugirtharaj et al., for example from an analogous field of endeavor (Sugirtharaj et al., [0056] from LTE Rel-11 onwards, resource assignments can also be scheduled on the enhanced Physical Downlink Control Channel (ePDCCH)) discloses encoding the ePDCCH to include information related to paging of the UE (Sugirtharaj et al., [0091] in connected mode, PDCCH decoding is also made efficient by requiring the UE to monitor for the P-RNTI during the paging occasion), wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI) (Sugirtharaj et al., [0094] one Paging Occasion (PO) is a subframe where there may be P-RNTI transmitted on PDCCH addressing the paging message). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine encoding the ePDCCH to include information related to paging of the UE, wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI) as taught by Sugirtharaj et al. with the system of Koorapaty et al. in order to transmits control information to the UE (Sugirtharaj et al. [0055]).

Regarding claim 16, Koorapaty et al. - Sugirtharaj et al. disclose scrambling the PDCCH by the P-RNTI (Sugirtharaj et al. [0094] one Paging Occasion (PO) is a subframe where there may be P-RNTI transmitted on PDCCH addressing the paging message).

Regarding claim 17, Koorapaty et al. - Sugirtharaj et al. disclose decoding, from a mobility management entity (MME), a message that indicates an aggregation level for ePDCCH for UE operation in a WCE mode (Koorapaty et al. [0065] the number of PDCCH repetitions per subframe may be configured by higher layers, and may be or indicated via enhanced enhancement to the PCFICH).

Regarding claim 18, Koorapaty et al. - Sugirtharaj et al. disclose encoding, for transmission, a control message that indicates a transmission mode for the second UE (Koorapaty et al., [0063] non-CE and CE wireless devices may be provided with higher-layer or dynamic signaling to indicate the presence or absence and CRS configuration of upcoming high CRS density subframes), wherein the transmission mode is Long Term Evolution (LTE) legacy or WCE (Koorapaty et al., [0064] a single 3-symbol PDCCH is transmitted four times with the same aggregation level per PDCCH within the same DL subframe by using a total of 12 OFDM symbols).

Regarding claim 19, Koorapaty et al. discloses an apparatus ((Koorapaty et al., FIG. 1, UE 105 in relation to FIG. 2), comprising: at least one processor (Koorapaty et al., FIG. 2, processor 205) configured to cause a user equipment (UE) to: 
decode, from a base station (Koorapaty et al., FIG.1, eNodeB 110 in relation to FIG. 3), control signaling that indicates a number of repetitions for wideband coverage enhancement (WCE) (Koorapaty et al., [0019] a radio access node may format an OFDM transmission scheme DL subframe as a coverage enhanced (CE) DL subframe in relation to [0010] UE-specific DL or UL resource assignments can also be scheduled on the enhanced Physical Downlink Control Channel (EPDCCH), with possible aggregation level L∈{1,2,4,8,16,32}), 
wherein the WCE corresponds to operation bandwidths of at least one of 10 MH and 20 MHz and frequency bands of at least one of 3.5 Ghz and 5 GHz (Koorapaty et al., [0003] wideband IoT systems can be deployed in unlicensed spectrum, in the 2.4 GHz and 5 GHz bands where existing LTE-based broadband systems in the unlicensed 5 GHz band include Licensed-Assisted Access (LAA) and MulteFire (MF), both of which support 10 MHz and 20 MHz system bandwidths in relation to [0060] the embodiments include MF operation on 10 MHz and 20 MHz carriers in the 5 GHz unlicensed spectrum and are applicable for coverage enhancement of any LTE-based or NR-based system operating in unlicensed spectrum);
attempt to decode a physical downlink control channel DCCH) from the base station (Koorapaty et al., [0014] the presence of a valid DL subframe can quickly be determined by wireless devices without having to buffer several subframes of received samples), if the PDCCH is successfully decoded, decode a first physical downlink shared channel (PDSCH) in first physical resource blocks (PRBs) indicated by the PDCCH (Koorapaty et al., [0013] after performing listen-before-talk (LBT), a single PDCCH/EPDCCH resource grant is used to indicate the transmission of a PDSCH transport block with a certain redundancy version), 
if the PDCCH is not successfully decoded: attempt to decode an enhanced PDCCH (ePDCCH) from the base station, wherein the ePDCCH includes information related to paging of the UE (Koorapaty et al., [0016] the slot is further formatted to contain at least a portion of one of: a PDSCH, a PBCH, or a PDCCH); 
if the ePDCCH is successfully decoded, decode a second PDSCH in second PRBs indicated by the ePDCCH (Koorapaty et al., [0063] non-CE and CE wireless devices may be provided with higher-layer or dynamic signaling to indicate the presence or absence and CRS configuration of upcoming high CRS density subframes) and in accordance with the number of repetitions for WCE wherein the second PRBs are different than the first PRBs (Koorapaty et al., [0020] the control channel includes a PDCCH, where the control channel further includes a repetition of at least one of a PHICH and a PCFICH multiplexed with the repeated PDCCH).
Koorapaty et al. does not expressly disclose the ePDCCH has been scrambled by a paging radio network temporary identifier (P-RNTI).
Sugirtharaj et al., for example from an analogous field of endeavor (Sugirtharaj et al., [0056] from LTE Rel-11 onwards, resource assignments can also be scheduled on the enhanced Physical Downlink Control Channel (ePDCCH)) discloses the ePDCCH has been scrambled by a paging radio network temporary identifier (P-RNTI) (Sugirtharaj et al., [0094] one Paging Occasion (PO) is a subframe where there may be P-RNTI transmitted on PDCCH addressing the paging message). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the ePDCCH has been scrambled by a paging radio network temporary identifier (P-RNTI) as taught by Sugirtharaj et al. with the system of Koorapaty et al. in order to transmits control information to the UE (Sugirtharaj et al. [0055]).

Regarding claim 20, Koorapaty et al. - Sugirtharaj et al. disclose decoding, from the base station, a control message that indicates an aggregation level for the ePDCCH in accordance with the WCE (Koorapaty et al., [0064] a single 3-symbol PDCCH is transmitted four times with the same aggregation level per PDCCH within the same DL subframe by using a total of 12 OFDM symbols); determine, based on the aggregation level, a plurality of enhanced control channel elements (eCCEs) of the sub-frame to be used to decode the ePDCCH (Koorapaty et al. [0071] each configured EPDCCH PRB set comprises a set of ECCEs numbered from 0 to T×NECCE,p,k−1, where T is the desired repetition factor used for CE).

Regarding claim 21, Koorapaty et al. - Sugirtharaj et al. disclose attempting to decode the PDCCH or the ePDCCH in a channel that is included in unlicensed spectrum (Koorapaty et al. [0060] the embodiments are applicable for coverage enhancement of any LTE-based or NR-based system operating in unlicensed spectrum).

Regarding claim 22, Koorapaty et al. - Sugirtharaj et al. disclose decoding, in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the reception of the ePDCCH (Koorapaty et al., [0025] a PDCCH may be repeated within a single subframe by allocating up to 14 symbols of the DL subframe for PDCCH transmission), a PDCCH that indicates that the UE is to be paged (Sugirtharaj et al., [0094] one Paging Occasion (PO) is a subframe where there may be P-RNTI transmitted on PDCCH addressing the paging message).

Regarding claim 23, Koorapaty et al. - Sugirtharaj et al. disclose the PDCCH is scrambled by the P-RNTI(Sugirtharaj et al., [0091] in connected mode, PDCCH decoding is also made efficient by requiring the UE to monitor for the P-RNTI during the paging occasion).

Regarding claim 24, Koorapaty et al. - Sugirtharaj et al. disclose the at least one processor includes a baseband processor to decade the ePDCCH and the PDSCH (Koorapaty et al. FIG. 2, processor 205; [0054] the wireless communication devices may be provided by the device processor executing instructions stored on a computer-readable medium).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koorapaty et al. and Sugirtharaj et al., as applied to claim 1, further in view of You et al. (US 20180014283 A1)

Regarding claim 7, Koorapaty et al. - Sugirtharaj et al. do not expressly disclose puncture the first PRBs from PRBs used for the transmission of the PDSCH to one or more sub-frames of the plurality, the one or more sub-frames after the sub-frame used for the transmission of the ePDCCH.
You et al. discloses puncture the first PRBs from PRBs used for the transmission of the PDSCH to one or more sub-frames of the plurality, the one or more sub-frames after the sub-frame used for the transmission of the ePDCCH (You et al. [0233] if an RE region where the MTC-EPDCCH cannot be transmitted occurs due to additional RS transmission, it may be assumed that the MTC-EPDCCH is punctured in the corresponding RE region). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine puncture the first PRBs from PRBs used for the transmission of the PDSCH to one or more sub-frames of the plurality, the one or more sub-frames after the sub-frame used for the transmission of the ePDCCH as taught by You et al. with the combined system of Koorapaty et al. - Sugirtharaj et al. in order case the MTC-EPDCCH cannot be transmitted (You et al. [0233]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        



/SAI AUNG/Primary Examiner, Art Unit 2416